Case 2:17-cv-00496-CCC-SCM Document 135 Filed 11/18/19 Page 1 of 17 PageID: 2054



                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY

    MARK ALLEN and SALVATORE RAPPA,
    Individually and On Behalf of All Others
    Similarly Situated,                        Case No. 2: 17-cv-00496-CCC-SCM

                Plaintiffs,
                                               CLASS ACTION
                v.
    PIXARBIO CORPORATION f/k/a BMP
    HOLDINGS INC., FRANCIS M.
    REYNOLDS, KENNETH A.
    STROMSLAND, KATRIN HOLZHAUS,
    DAVID A. CASS, DEREK S. BRIDGES, and
    LAURA 1;3ARKER MORSE,

                 Defendants.


    MICHAEL SCHNIEDERS, derivatively on        Case No. 2:17-cv-02987
    behalf of PIXARBIO CORPORATION,

                Plaintiff,

                 V.


    FRANCIS M. REYNOLDS, KATRIN
    HOLZHAUS, DAVID A. CASS, and
    LAURA BARKER MORSE,

                 Defendants,

                 and

    PIXARBIO CORPORATION,

                 Nominal Defendant.


      ORDER GRANTING MOTION FOR PRELIMINARY APPROVAL OF CLASS
              ACTION AND DERIVATIVE ACTION SETTLEMENT
Case 2:17-cv-00496-CCC-SCM Document 135 Filed 11/18/19 Page 2 of 17 PageID: 2055



          WHEREAS, Lead Plaintiffs Mark Allen, Salvatore Rappa and Named Plaintiffs Marvin

  Becker and Jacqueline Becker (“Named Plaintiffs” and with Lead Plaintiffs, “Class Plaintiffs”),

  on behalf of themselves and the Settlement Class, Derivative Plaintiff Michael Schnieders, and

  Defendants PixarBio Corporation ±7k/a BMP Holdings, Inc. (“PixarBio” or the “Company”),

  Francis M. Reynolds, Kenneth A. Stromsiand, Katrin Holzhaus, David A. Cass, Derek S. Bridges,

  and Laura Barker Morse (and collectively, the “Parties”) have entered into the Stipulation and

  Agreement of Settlement, dated September 4, 2019 (the “Settlement Stipulation”), which is subject

  to review under Rules 23 and 23.1 of the Federal Rules of Civil Procedure, and which, together

  with the exhibits annexed thereto, sets forth the terms and conditions for the proposed settlement

  and dismissal of the securities class action pending before the Court titled, Allen v. FixarBio

  Corporation, et aL, Case No. 2:1 7-cv-00496-CCC-SCM (D.N.J.) (the “Securities Class Action”)

  and the shareholder derivative action Schnieders v. Reynolds, et al., Case No. 2:17-cv-029$7-CCC-

  SCM (D.N.J.) (the “Derivative Action” and with the Securities Class Action, the “Actions”); and

  the Court having read and considered the Settlement Stipulation and the exhibits thereto and

  submissions made relating thereto, and finding that substantial and sufficient grounds exist for

  entering this Order; and the Parties having consented to the entry of this Order;

          NOW, THEREFORE, IT IS HEREBY ORDERED, this                 ‘    day of November, 2019,

  that:

          1.     Capitalized terms used herein have the meanings defined in the Settlement

  Stipulation.

          2.     Pursuant to Rule 23(a) and (b)(3) of the Federal Rules of Civil Procedure and for

  the purposes of the Settlement only, the Securities Class Action is hereby preliminarily certified

  as a class action on behalf of all Persons (including, without limitation, their beneficiaries) all




                                                   1
Case 2:17-cv-00496-CCC-SCM Document 135 Filed 11/18/19 Page 3 of 17 PageID: 2056



  persons and entities, other than Defendants and their affiliates, who purchased or acquired

  PixarBio securities: (1) in an offering carried out continuously beginning in December 2015; (2)

  pursuant and/or traceable to PixarBio’s private placement that closed on October 30, 2016; and/or

  (3) publicly traded on the open market between October 31, 2016 and January 23, 2017, both dates

  inclusive (the “Settlement Class Period”). Excluded from the Settlement Class are Defendants and

  their immediate families, the officers and directors of PixarBio at all relevant times, their legal

  representatives, heirs, successors or assigns, and any entity in which Defendants have or had a

  controlling interest. Also excluded from the Settlement Class are those persons who file valid and

  timely requests for exclusion in accordance with this Preliminary Approval Order.

          3.      This Court finds, preliminarily and for purposes of the Settlement of the Securities

  Class Action only, that the prerequisites for a class action under Rules 23(a) and (b)(3) of the

  Federal Rules of Civil Procedure have been satisfied in that: (a) the number of Settlement Class

  Members is so numerous that joinder of all members of the Settlement Class is impracticable; (b)

  there are questions of law and fact common to the Settlement Class; (c) the claims of Class

  Plaintiffs are typical of the claims of the Settlement Class he seeks to represent; (d) Class Plaintiffs

  fairly and adequately represents the interests of the Settlement Class; (e) questions of law and fact

  common to the Settlement Class predominate over any questions affecting only individual

  members of the Settlement Class; and (I) a class action is superior to other available methods for

  the fair and efficient adjudication of the Securities Class Action.

         4.      Pursuant to Rule 23 of the Federal Rules of Civil Procedure, preliminarily and for

  the purposes of the Settlement of the Securities Class Action only, Class Plaintiffs are certified as

  class representatives on behalf ofthe Settlement Class (“Class Representatives”) and Lead Counsel




                                                     2
Case 2:17-cv-00496-CCC-SCM Document 135 Filed 11/18/19 Page 4 of 17 PageID: 2057



  and Additional Counsel, previously selected by Class Plaintiffs and appointed by the Court, are

  hereby appointed as Class Counsel for the Settlement Class (“Class Counsel”).

         5.      The Court finds that (a) the Settlement Stipulation resulted from good faith, arm’s

  length negotiations, and (b) the Settlement Stipulation is sufficiently fair, reasonable and adequate

  to the Settlement Class Members and PixarBio shareholders to warrant providing notice of the

  Settlement to Settlement Class Members and PixarBio shareholders and holding a Settlement

  Hearing.

         6.      The Court hereby preliminarily approves the Settlement, subject to further

  consideration at a hearing (the “Settlement Hearing”) pursuant to federal Rules of Civil

  Procedure 23(e) and 23.1, which is hereby scheduled to be held before the Court on March 13,

  2020 at 12:30 p.m. for the following purposes:

                 (a)     to determine finally whether the applicable prerequisites for class action

         treatment of the Securities Class Action under federal Rules of Civil Procedure 23(a) and

         (b) are satisfied;

                 (b)     to determine finally whether the Settlement is fair, reasonable, and

         adequate, and should be approved by the Court;

                 (c)     to determine finally whether the Final Judgment as provided under the

         Settlement Stipulation should be entered, dismissing the Action on the merits and with

         prejudice, and to determine whether the release by the Releasing Parties of the Released

         Claims against the Released Parties, as set forth in the Settlement Stipulation, should be

         ordered, along with a permanent injunction barring efforts to prosecute or attempt to

         prosecute any Released Claims extinguished by the release against any of the Released

         Parties, as also set forth in the Settlement Stipulation;




                                                    3
Case 2:17-cv-00496-CCC-SCM Document 135 Filed 11/18/19 Page 5 of 17 PageID: 2058



                 (d)     to determine finally whether the proposed Plan of Allocation for the

          distribution of the Net Settlement Fund is fair and reasonable and should be approved by

          the Court;

                 (e)     to consider the applications of Class Counsel and Derivative Counsel for

          awards of attorneys’ fees with interest and expenses to Class Counsel and Derivative

          Counsel and awards to the Class Representatives and Schnieders;

                 (f)     to consider Settlement Class Members’ and PixarBio shareholders’

         objections to the Settlement, if any, whether submitted previously in writing or presented

         orally at the Settlement Hearing by Settlement Class Members or PixarBio shareholders

         (or by counsel on their behalf) provided that they give proper notice that they intend to

         appear at the Settlement Hearing; and

                 (g)     to rule upon such other matters as the Court may deem appropriate.

         7.      The Court reserves the right to adjourn the Settlement Hearing to a later date and

  to approve the Settlement without modification, or with such modifications as may be agreed to

  by the Parties, and with or without further notice of any kind. The Court further reserves the right

  to enter its final Judgment approving the Settlement and dismissing the Actions, on the merits and

  with prejudice, regardless of whether it has approved the Plan of Allocation or awarded attorneys’

  fees and expenses.

         8.      The Court approves the form, substance and requirements of (a) the Notice of

  Pendency and Proposed Settlement of Class Action and Derivative Action (“Long Notice”), (b) the

  Summary Notice of Pendency and Proposed Class Action and Derivative Action Settlement

  (“Summary Notice”), (c) the Postcard Notice of Pendency and Proposed Settlement of Class




                                                   4
Case 2:17-cv-00496-CCC-SCM Document 135 Filed 11/18/19 Page 6 of 17 PageID: 2059



  Action and Derivative Action (“Postcard Notice”), and (d) the Proof of Claim and Release Form

  (“Proof of Claim”), all of which are exhibits to the Settlement Stipulation.

          9.      Class Counsel has the authority to enter into the Settlement on behalf of the

  Settlement Class and has the authority to act on behalf of the Settlement Class with respect to all

  acts or consents required by or that may be given pursuant to the Settlement Stipulation or such

  other acts that are reasonably necessary to consummate the Settlement.

          10.    For settlement purposes only, Strategic Claims Services is appointed and approved

  as the Claims Administrator to supervise and administer the notice procedure as well as the

  processing of claims.

          11.    Escrow Agent may, at any time after entry of this Order and without further

  approval from Defendants or the Court, disburse at the direction of Class Counsel up to $75,000

  (Seventy-five Thousand Dollars) from the Settlement Fund prior to the Effective Date to pay

  Administrative Costs.

          12.    To assist in dissemination of notice, PixarBio will make reasonable efforts to assist

  Lead Counsel in obtaining information concerning the identity of Settlement Class Members,

  including any names and addresses of Settlement Class Members and nominees or custodians that

  exists in the Company’s transfer records. This information will be kept confidential and not used

  for any purpose other than to provide the notice contemplated by this Order.

          13.    Within sixteen (16) calendar days of the entry of this Order, Class Counsel, through

  the Claims Administrator, shall either (a) email the Summary Notice to Settlement Class Members

  for whom the Claims Administrator is able to obtain email addresses, substantially in the form

  annexed to the Settlement Stipulation as Exhibit A-3 or (b) cause the Postcard Notice, substantially

  in the form annexed to the Settlement Stipulation as Exhibit A-4, if no electronic mail address can




                                                   5
Case 2:17-cv-00496-CCC-SCM Document 135 Filed 11/18/19 Page 7 of 17 PageID: 2060



  be obtained, mailed, by first class mail, postage prepaid, to Settlement Class Members who can be

  identified with reasonable effort by Class Counsel, through the Claims Administrator.

          14.    Class Counsel, through the Claims Administrator, shall make all reasonable efforts

  to give notice to nominees or custodians who held PixarBio securities during the Settlement Class

  Period as record owners but not as beneficial owners. Such nominees or custodians shall, within

  ten (10) calendar days of receipt of the notice, either: (1) request copies of the Postcard Notice

  sufficient to send the Postcard Notice to all beneficial owners for whom they are nominee or

  custodian, and within ten (10) calendar days after receipt thereof send copies to such beneficial

  owners; (ii) request an electronic copy of the Summary Notice and email the Summary Notice in

  electronic format to each beneficial owner for whom they are nominee or custodian within ten (10)

  calendar days after receipt thereof; or (iii) provide the Claims Administrator with lists ofthe names,

  last known addresses and email addresses (to the extent known) of such beneficial owners, in

  which event the Claims Administrator shall promptly deliver the Postcard Notice to such beneficial

  owners. If the Claims Administrator receives an email address, it will send a Summary Notice

  electronically. Nominees or custodians who elect to email the Summary Notice or send the

  Postcard Notice to their beneficial owners shall send a written certification to the Claims

  Administrator confirming that the mailing has been made as directed. Copies of the Postcard

  Notice shall be made available to any nominee or custodian requesting same for the purpose of

  distribution to beneficial owners. The Claims Administrator shall, if requested, reimburse

  nominees or custodians out of the Settlement Fund solely for their reasonable out-of-pocket

  expenses, incurred in providing notice to beneficial owners, which expenses would not have been

  incurred except for the providing names and addresses up to $0.05 per name and address; mailing

  of Postcard Notice up to $0.05 per unit, plus postage at the rate used by the Claims Administrator;




                                                    6
Case 2:17-cv-00496-CCC-SCM Document 135 Filed 11/18/19 Page 8 of 17 PageID: 2061



  or emailing of notice up to $0.05 per email, and subject to further order of this Court with respect

  to any dispute concerning such reimbursement.

          15.     Class Counsel shall, at least seven (7) calendar days before the Settlement Hearing,

  serve upon counsel for Defendants and file with the Court proof of the mailing of the Postcard

  Notice as required by this Order.

          16.    Class Counsel, through the Claims Administrator, shall cause the Settlement

  Stipulation and its exhibits, this Order, and a copy of the Notice and Proof of Claim and Release

  Form to be posted on the Claims Administrator’s website within sixteen (16) calendar days after

  entry of this Order.

          17.    Class Counsel, through the Claims Administrator, shall cause the Sunmiary Notice

  to be published electronically once on the GtobeNewswire and in print once in the Investor ‘s

  Business Daiiy within ten (10) calendar days after the Postcard Notice mailing or Summary Notice

  emailing. Class Counsel shall, at least seven (7) calendar days before the Settlement Hearing, serve

  upon counsel for Defendants and file with the Court proof of publication of the Summary Notice.

          18.    The forms and methods set forth herein of notifying the Settlement Class Members

  and PixarBio shareholders of the Settlement and its terms and conditions meet the requirements of

  due process, Rules 23 and 23.1 of the Federal Rules of Civil Procedure, and Section 21D(a)(7) of

  the Securities Exchange Act of 1934, 15 U.S.C. 78u-4(a)(7), as amended by the Private Securities

  Litigation Reform Act of 1995; constitute the best notice practicable under the circumstances; and

  constitute due and sufficient notice to all persons and entities entitled thereto. No Settlement Class

  Member or PixarBio shareholder will be relieved from the terms and conditions of the Settlement,

  including the releases provided for therein, based upon the contention or proof that such Settlement

  Class Member or PixarBio shareholder failed to receive actual or adequate notice.




                                                    7
Case 2:17-cv-00496-CCC-SCM Document 135 Filed 11/18/19 Page 9 of 17 PageID: 2062



         19.     In order to be entitled to participate in recovery from the Net Settlement Fund after

  the Effective Date, each Settlement Class Member shall take the following action and be subject

  to the following conditions:

                 (a)    A properly completed and executed Proof of Claim must be submitted to

         the Claims Administrator: (a) electronically through the Claims Administrator’s website,

         www.strategicclaims.net by 11:59 p.m. EST on February 12, 2020; or (b) at the

         Post Office Box indicated in the Notice, postmarked no later than February 12, 2020

         (thirty (30) calendar days prior to the Settlement Hearing). Such deadline may be

         further extended by Order of the Court. Each Proof of Claim shall be deemed to

         have been submitted when: (a) the claim receives a confirmation notice from

         Strategic Claims Services for electronic submissions; or (b) legibly postmarked (if

         properly addressed and mailed by first class mail) provided such Proof of Claim

         and Release Form is actually received before the filing of a motion for an Order of

         the Court approving distribution of the Net Settlement fund. Any Proof of Claim

         submitted in any other manner shall be deemed to have been submitted when it was

         actually received by the Claims Administrator at the address designated in the Notice.

                 (b)    The Proof of Claim submitted by each Settlement Class Member must

         satisfy the following conditions: (i) it must be properly completed, signed and submitted

         in a timely manner in accordance with the provisions of the preceding subparagraph; (ii) it

         must be accompanied by adequate supporting documentation for the transactions reported

         therein, in the form of broker confirmation slips, broker account statements, an authorized

         statement from the broker containing the transactional information found in a broker

         confirmation slip, or such other documentation as is deemed adequate by the Claims




                                                  8
Case 2:17-cv-00496-CCC-SCM Document 135 Filed 11/18/19 Page 10 of 17 PageID: 2063



        Administrator or Class Counsel; (iii) ifthe person executing the Proof of Claim and Release

         Form is acting in a representative capacity, a certification of his current authority to act on

        behalf of the Settlement Class Member must be provided with the Proof of Claim; and (iv)

        the Proof of Claim must be complete and contain no material deletions or modifications of

        any of the printed matter contained therein and must be signed under penalty of perjury.

                (c)     Once the Claims Administrator has considered a timely submitted Proof of

        Claim, it shall determine whether such claim is valid, deficient or rejected. For each claim

        determined to be either deficient or rejected, the Claims Administrator shall send a

        deficiency letter or rejection letter as appropriate, describing the basis on which the claim

        was so determined. Persons who timely submit a Proof of Claim that is deficient or

        otherwise rejected shall be afforded a reasonable time (at least ten (10) calendar days) to

        cure such deficiency if it shall appear that such deficiency may be cured. If any Claimant

        whose claim has been rejected in whole or in part wishes to contest such rejection, the

        Claimant must, within ten (10) calendar days after the date of mailing of the notice, serve

        upon the Claims Administrator a notice and statement of reasons indicating the Claimant’s

        ground for contesting the rejection along with any supporting documentation, and

        requesting a review thereofby the Court. If an issue concerning a claim cannot be otherwise

        resolved, Class Counsel shall thereafter present the request for review to the Court.

                (d)     As part of the Proof of Claim, each Settlement Class Member shall submit

        to the jurisdiction of the Court with respect to the claim submitted, and shall, upon the

        Effective Date, release all claims as provided in the Settlement Stipulation. No discovery

        shall be allowed on the merits of the Actions or the Settlement in connection with




                                                   9
Case 2:17-cv-00496-CCC-SCM Document 135 Filed 11/18/19 Page 11 of 17 PageID: 2064



          processing of the Proof of Claim, nor shall any discovery from or of Defendants be allowed

          on any topic.

          20.     All Settlement Class Members who do not submit valid and timely Proof of Claim

   will be forever barred from receiving any payments from the Net Settlement Fund, but will in all

   other respects be subject to and bound by the provisions of the Settlement Stipulation and the Final

   Judgment, if entered.

          21.     Settlement Class Members and PixarBio shareholders shall be bound by all

   determinations and judgments in the Actions whether favorable or unfavorable, unless such

   Person’s request exclusion from the Settlement Class in a timely and proper manner, as hereinafter

   provided. A Settlement Class Member wishing to make such request for exclusion from the

   Settlement of the Securities Class Action shall mail it, in written form, by first class mail, postage

    prepaid, or otherwise deliver it, so that it is received no later than February 21, 2020 (twenty

     one (21) calendar days prior to the Settlement Hearing) (the “Exclusion Deadline”), to the

   address listed in the Long Notice. In order to be valid, such request for exclusion (A) must

   clearly indicate the name and address and phone number and e-mail contact information (if

   any) of the Person seeking exclusion, and state that the sender specifically “requests

    to be excluded from the Settlement Class Action Allen v. FixarBio Corporation, et al., Case

    No. 2:17-cv-00496-CCC-SCM (D.N.J.)” and (B) state the date, number of shares and dollar

   amount of each PixarBio securities stock purchase or acquisition during the Settlement Class

   Period, and any sale transactions as well as the number of shares of PixarBio securities stock

      held by the Person as of the Settlement Class Period. In order to be valid, such request for

   exclusion must be submitted with documentary proof: (i) of each purchase or acquisition and,

       if applicable, sale transaction of PixarBio securities during the Settlement Class Period;

                 and (ii) demonstrating the Person’s status as a beneficial owner of the


                                                   10
Case 2:17-cv-00496-CCC-SCM Document 135 Filed 11/18/19 Page 12 of 17 PageID: 2065



   PixarBio securities. Any such request for exclusion must be signed and submitted by the beneficial

   owner under penalty of perjury. The request for exclusion shall not be effective unless it provides

   the required information, is legible, and is made within the time stated above, or the exclusion is

   otherwise accepted by the Court. Class Counsel may contact any Person filing a request for

   exclusion, or their attorney if one is designated, to discuss the exclusion.

          22.     The Claims Administrator shall provide all requests for exclusion and supporting

   documentation submitted therewith (including untimely requests and revocations of requests) to

   counsel for the Parties as soon as possible and no later than the Exclusion Deadline or upon the

   receipt thereof (if later than the Exclusion Deadline). The Settlement Class will not include any

   Person who delivers a valid and timely request for exclusion that has not been thereafter revoked.

          23.     Any Person that submits a request for exclusion may thereafter submit to the Claims

   Administrator a written revocation of that request for exclusion, provided that it is received no

   later than two (2) Business Days before the Settlement Hearing, in which event that Person will be

  included in the Settlement Class.

          24.     All Persons who submit a valid, timely and unrevoked request for exclusion will be

  forever barred from receiving any payments from the Net Settlement Fund.

          25.     The Court will consider comments and/or objections to the Settlement, the Plan of

  Allocation, or the Fee and Expense Application, provided, however, that no Settlement Class

  Member or other Person shall be heard or entitled to contest the approval of the terms and

  conditions of the proposed Settlement or, if approved, the Final Judgment, or any other order

  relating thereto, unless that Person has served copies of any objections, papers and briefs to each

  of the following counsel at least twenty-one (21) calendar days prior to the Settlement Hearing

  Date:




                                                    11
Case 2:17-cv-00496-CCC-SCM Document 135 Filed 11/18/19 Page 13 of 17 PageID: 2066



               COUNSEL FOR DEFENDANTS                               CLASS COUNSEL:
              KATRIN HOLZHAUS, DEREK S.
              BRIDGES AND LAURA BARKER                       THE ROSEN LAW FIRM, P.A.
                       MORSE:                                       Leah Heifetz-Li
                                                            101 Greenwood Avenue, Suite 440
                      GIBBONS P.C.                               Jenkintown, PA 19046
                    Lawrence S. Lustberg
                    One Gateway Center
                     Newark,_NJ_07102
                  DERIVATIVE COUNSEL:                         COUNSEL FOR PIXARBIO
                                                            CORPORATION AND DAVID A.
               THE BROWN LAW FIRM, P.C.                              CASS:
                      Timothy Brown
                   240 Townsend Square                         OBERMAYER REBMANN
                   Oyster Bay, NY 11771                        MAXWELL & HIPPEL LLP
                                                                   Mathieu I. Shapiro
                                                                Woodland Falls Corp. Park
                                                              200 Lake Drive East, Suite 110
                                                                  Cherry Hill, NJ 08002

                COUNSEL FOR DEFENDANT                        COUNSEL FOR DEFENDANT
                 FRANCIS M. REYNOLDS:                        KENNETH A. STROMSLAND:

                   CONRAD O’BRIEN PC                       ZUKERMAN GORE BRANDEIS &
                        Kevin D. Kent                            CROSSMAN, LLP
                1500 Market Street, Suite 3900                  Justin A. Greenblum
                 Centre Square, West Tower                        11 Times Square
                   Philadelphia, PA 19102                       New York, NY 10036



  and that Person has (at least twenty-one (21) calendar days prior to the Settlement Hearing date)

  filed said objections, papers and briefs, showing due proof of service upon counsel identified

  above, with the Clerk of the Court, U.S. District Court, District of New Jersey, 50 Walnut Street,

  Newark, NJ 07102. To be a valid objection for the Securities Class Action, any such objection

  must contain the Settlement Class Member’s: (1) name, address, and telephone number; (2) a list

  of all purchases and sales of PixarBio securities during the Settlement Class Period in order to

  show membership in the Settlement Class; (3) all grounds for the objection, including any legal

  support known to the Settlement Class Member and/or his, her, or its counsel; (4) the name, address



                                                  12
Case 2:17-cv-00496-CCC-SCM Document 135 Filed 11/18/19 Page 14 of 17 PageID: 2067



   and telephone number of all counsel who represent the Settlement Class Member, including former

   or current counsel who may be entitled to compensation in connection with the objection; and (5)

   the number of times the Settlement Class Member and/or his, her, or its counsel has filed an

   objection to a class action settlement in the last five years, the nature of each such objection in

   each case, the jurisdiction in each case, and the name of the issuer of the security or seller of the

   product or service at issue in each case. To be a valid objection for the Derivative Action, the

   PixarBio shareholder must include: (1) name, address, and telephone number; (2) proof of

   ownership of PixarBio securities as of the Settlement Class Period and through the date of the

   Settlement Hearing, including the number of shares of PixarBio securities held and the date of

   purchase; (3) all grounds for the objection, including any legal support known to the PixarBio

   shareholder and/or his, her, or its counsel; (4) the name, address and telephone number of all

   counsel who represent the PixarBio shareholder, including former or current counsel who may be

   entitled to compensation in connection with the objection; (5) the number of times the PixarBio

   shareholder andlor his, her, or its counsel has filed an objection to a class action or derivative

   settlement in the last five years, the nature of each such objection in each case, the jurisdiction in

   each case, and the name of the issuer of the security or seller of the product or service at issue in

   each case; and (6) that the objection is to the settlement of the Derivative Action, Schnieders v.

   Reynolds, et al., Case No. 2:17-cv-02987-CCC-SCM (D.N.J.). Attendance at the Settlement

   Hearing is not necessary, but Persons wishing to be heard orally in opposition to the approval of

   the Settlement Stipulation, the Plan of Allocation, and/or the fee and Expense Application are

   required to indicate in their written objection (or in a separate writing that is submitted in

   accordance with the deadline and afler instruction pertinent to the submission of a written

   objection) that they intend to appear at the Settlement Hearing and identify any witnesses they may




                                                    13
Case 2:17-cv-00496-CCC-SCM Document 135 Filed 11/18/19 Page 15 of 17 PageID: 2068



   call to testify or exhibits they intend to introduce into evidence at the Settlement Hearing.

   Settlement Class Members and PixarBio shareholders do not need to appear at the Settlement

  Hearing or take any other action to indicate their approval.

          26.     Any Settlement Class Member or PixarBio shareholder who does not object in the

  manner prescribed above shall be deemed to have waived all such objections and shall forever be

   foreclosed from making any objection to the fairness, adequacy or reasonableness of the

   Settlement, the Final Judgment to be entered approving the Settlement, the Plan of Allocation,

  and/or the Fee and Expense Application, unless otherwise ordered by the Court; shall be bound by

  all the terms and provisions of the Settlement Stipulation and by all proceedings, orders and

  judgments in the Action; and shall also be foreclosed from appealing from any judgment or order

   entered in this Action.

          27.     The Court reserves the right to adjourn the Settlement Hearing without any further

  notice other than entry of an Order on the Court’s docket, and to approve the Settlement without

  further notice to the Settlement Class Members and PixarBio shareholders.

          28.     All papers in support of the Settlement, the Plan of Allocation and/or the fee and

  Expense Application shall be filed and served no later than twenty-eight (28) calendar days before

  the Settlement Hearing.

          29.     Any submissions filed in response to any objections or in further support of the

  Settlement, the Plan of Allocation and/or the Fee and Expense Application shall be filed no

  later than fourteen (14) calendar days prior to the Settlement Hearing.

          30.     Defendants, their counsel, their Insurer and other Released Parties shall have no

  responsibility for, or liability with respect to, the Plan of Allocation or any application for

  attorneys’ fees and interest, or expenses or payments to the Class Representatives and Schnieders




                                                  14
Case 2:17-cv-00496-CCC-SCM Document 135 Filed 11/18/19 Page 16 of 17 PageID: 2069



   submitted by Class Counsel and Derivative Counsel, and such matters will be considered

   separately from the fairness, reasonableness, and adequacy of the Settlement.

          31.     Pending final determination of whether the Settlement should be approved, all

   Releasing Parties shall be enjoined from commencing, prosecuting, or attempting to prosecute any

   Released Claims against any Released Party in any court or tribunal or proceeding. Unless and

   until the Settlement Stipulation is cancelled and terminated pursuant to the Settlement Stipulation,

   all proceedings in the Action, other than such proceedings as may be necessary to carry out the

   terms and conditions of the Settlement Stipulation, are hereby stayed and suspended until further

   order of the Court.

          32.     All funds held by the Escrow Agent shall be deemed and considered to be in the

  custody of the Court, and shall remain subject to the jurisdiction of the Court, until such time as

   such funds shall be distributed or returned pursuant to the Settlement Stipulation and Plan of

  Allocation and/or further order(s) of the Court.

          33.     Neither the Settlement Stipulation, nor any of its terms or provision, nor any of the

  negotiations or proceedings connected with it, shall be construed as an admission or concession

  by Defendants, their counsel, their Insurer or any of the other Released Parties of the truth of any

  of the allegations in the Actions, or of any liability, fault, or wrongdoing or any kind and shall not

  be construed as, or deemed to be evidence of or an admission or concession that Class

  Representatives or any Settlement Class Members directly, or Schnieders derivatively have

  suffered any damages, harm, or loss, further, neither the Settlement Stipulation, nor any of its

  terms or provisions, nor any of the negotiations or proceedings connected with it, nor this Order

  shall be construed as an admission or concession by Class Representatives or Schnieders of the




                                                     15
Case 2:17-cv-00496-CCC-SCM Document 135 Filed 11/18/19 Page 17 of 17 PageID: 2070



  validity of any factual or legal defense or of the infirmity of any of the claims or facts alleged in

  the Actions.

         34.     In the event the Settlement is not consummated in accordance with the terms of the

  Settlement Stipulation, then the Settlement Stipulation and this Order (including any

  amendment(s) thereof, and except as expressly provided in the Settlement Stipulation or by order

  of the Court) shall be null and void, of no further force or effect, and without prejudice to any

  Party, and may not be introduced as evidence or used in any action or proceeding by any Person

  against the Parties or the Released Parties, and each Party shall be restored to his, her or

  its respective litigation positions as they existed prior to September 4, 2019, pursuant to the

  terms of the Settlement Stipulation.

          35.    The Court reserves the right to alter the time or the date of the Settlement Hearing

  without further notice to the Settlement Class Members or PixarBio shareholders, provided that

  the time or the date of the Settlement Hearing shall not be set at a time or date earlier than the time

  and date set forth in   ,r 6   above. The Court retains exclusive jurisdiction over the Actions to

  consider all further matters arising out of, or relating to, the Settlement Stipulation, including by

  way of illustration and not limitation, any dispute concerning any Proof of Claim and Release

  Form submitted and any future requests by one or more of the Parties that the Final Judgment, the

  releases and/or the permanent injunction set forth in the Settlement Stipulation be enforced.



  Dated: November .11.., 2019                              �
                                                         HON. CLAIRE C. CECCHI
                                                                                 {____
                                                         UNITED STATES DISTRICT JUDGE




                                                    16
